UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7818



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS MACKEL PITTMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-93-136-5-F, CA-97-327-5-F)


Submitted:   March 16, 1999                    Decided:   May 4, 1999


Before ERVIN and NIEMEYER, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Gregg Levitt, Denver, Colorado, for Appellant. Robert Edward
Skiver, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis M. Pittman appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Pittman, Nos. CR-93-136-5-F; CA-

97-327-5-F (E.D.N.C. Oct. 6, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2